DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 13 and 14 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Yu) (US 2015/01155464 A1) in view of Lin et al. (US 2014/0175633 A1) in view of Rubinsztajn et al. (Rubinsztajn) (US 2006/0147719 A1) in view of Lin (Lin’206) (US 2015/0084206 A1).
In regards to claim 1, Yu (Figs. 1-15 and associated text) discloses a semiconductor package (Figs. 1-15 as whole), comprising: a fan-out package structure (item 1401) having a first cavity (opening/window/cavity between vias 401, Figs. 4, 5) formed thereon; a first die (items 601 or 603) disposed in the first cavity (opening/window/cavity between vias 401, Figs. 4, 5) of the fan-out package structure (item 1401); an adhesive (paragraph 20, not shown) hardened in the first cavity (opening/window/cavity between vias 401, Figs. 4, 5) of the fan-out package structure (item 1401), the adhesive (paragraph 20, not shown) to fix the first die (items 601 or 603) in the first cavity (opening/window/cavity between vias 401, Figs. 4, 5) of the fan-out package structure (item 1401); and a molding compound (item 701) formed over the fan-out package structure (item 1401), but does not specifically disclose the adhesive surrounding the first die to fix the first die in the first cavity.
	Lin (paragraphs 71, 75, 89, 94, Figs. 8-14,, 16-19, 23, 24-26, 29-32 and associated text) discloses the adhesive (item 19) surrounding a die/chip (item 13) to fix the die/chip (item 13) in a cavity (item 11).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yu with the teachings of Lin for the purpose attaching the chip/die (paragraphs 71, 75, 89, 94).
	Yu as modified by Lin does not specifically disclose wherein the adhesive has a coefficient of thermal expansion (CTE) that is smaller than 10 ppm/°C.
	Rubinsztajn (paragraph 125) discloses wherein the adhesive has a coefficient of thermal expansion (CTE) that is smaller than 10 ppm/°C.

	Yu as modified by Lin and Rubinsztajn does not specifically disclose a fan-out package structure in wafer form.
	Lin’206 (paragraph 185 and associated text) disclose a fan-out package structure in wafer form.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the adhesive of Yu as modified by Lin and Rubinsztajn with the teachings of Lin’206 for the purpose of multiple chips.
	In regards to claim 2, Yu (Figs. 1-15 and associated text) discloses further comprising: a redistribution layer (item 901) disposed under the fan-out package structure (item 1401); metal pads (paragraph 32) disposed between the first die (items 601 or 603) and the redistribution layer (item 901), wherein the metal pads (paragraph 32) are electrically connected to the first die (items 601 or 603)   and the redistribution layer (item 901); and solder balls (item 1001) disposed under the redistribution layer (item 901, Figs. 11-15).
	In regards to claim 3, Yu (Figs. 1-15 and associated text) discloses wherein the fan-out package structure (item 1401) further has a second cavity (opening/window/cavity between vias 401, Figs. 4, 5) formed thereon, the semiconductor package (Figs. 1-15 as a whole) further comprising: a second die (items 601 or 603) disposed in the second cavity (opening/window/cavity between vias 401, Figs. 4, 5) of the fan-out package structure (item 1401) and electrically connected to the redistribution layer (item 901) by metal pads (paragraph 32).
	It would have been obvious to modify the invention to include a second cavity, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
	In regards to claim 4, Yu (Figs. 1-16B and associated text and items) discloses further comprising: a redistribution layer (item 901) disposed under the fan-out package structure (item 1401); and through-package interconnections (item 401) formed around the first die (items 601 or 603), wherein the through-package interconnections (item 401) embedded in the fan-out package structure (item 1401) and electrically connect to the redistribution layer (item 901).
	In regards to claim 5, Yu (Figs. 1-15 and associated text) discloses further comprising: metal pads (paragraph 32) disposed between the first die (items 601 or 603) and the redistribution layer (item 901), wherein the metal pads (paragraph 32) are electrically connected to the first die and the redistribution layer (item 901).
	In regards to claim 6, Yu (Figs. 1-16B and associated text and items) discloses wherein the fan-out package structure (item 1401) further has a recess (item 1201, 1203, openings/recesses, Fig. 12) formed on tops of the through-package interconnections, the semiconductor package (Figs. 1-15 as a whole) further comprising: a second die (items 1301, 1501) disposed within the recess (item 1201, 1203, openings/recesses, Fig. 12); a redistribution layer (item 901) disposed under the fan-out package structure; first metal pads (items 1303, 1509, pads shown but not labeled) disposed on a bottom of the second die (items 1301, 1501); through-(items 401, 605) formed under the second die (items 1301, 1501) and embedded in the fan-out package structure; and solder balls (item 1509) joining the first metal pads to tops of the through-package interconnections (items 401, 605), respectively, wherein the second die (items 1301, 1501) is electrically connected to the redistribution layer (item  901) by the through-package interconnections (items 401, 605).
	In regards to claim 11, Yu (Figs. 1-15 and associated text) as modified by Lin (paragraphs 71, 75, 89, 94, Figs. 8-14,, 16-19, 23, 24-26, 29-32 and associated text)  discloses further comprising: a second die (items 601 or 603) disposed in the first cavity (opening/window/cavity between vias 401, Figs. 4, 5) of the fan-out package structure and next  to the first die (items 601 or 603), wherein the adhesive further surrounds the second die (items 601 or 603) to fix the second die (items 601 or 603) in the first cavity (opening/window/cavity between vias 401, Figs. 4, 5) of the fan-out package structure.
	Lin (paragraphs 71, 75, 89, 94, Figs. 8-14,, 16-19, 23, 24-26, 29-32 and associated text) discloses the adhesive (item 19) surrounding a die/chip (item 13) to fix the die/chip (item 13) in a cavity (item 11).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yu with the teachings of Lin for the purpose attaching the chip/die (paragraphs 71, 75, 89, 94).
	In regards to claim 13, Yu as modified by Lin and Rubinsztajn (paragraphs 125, 20, 21) discloses wherein the adhesive is an epoxy adhesive or is mixed with glass powder.

	In regards to claims 14, Yu does not specifically disclose wherein the adhesive covers a top of the first die.
	Lin (paragraphs 71, 75, 89, 94, Figs. 8-14,, 16-19, 23, 24-26, 29-32 and associated text) discloses the adhesive (item 19) covers a top of the first die/chip (item 13).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yu with the teachings of Lin for the purpose attaching the chip/die (paragraphs 71, 75, 89, 94).

Claim 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Yu) (US 2015/01155464 A1) in view of Lin et al. (US 2014/0175633 A1) in view of Rubinsztajn et al. (Rubinsztajn) (US 2006/0147719 A1) in view of Lin (Lin’206) (US 2015/0084206 A1) as applied to claims 1-6, 11 and 13 above and further in view of Yu et al. (Yu’984) (US 2018/0005984 A1).
	In regards to claim 7, Yu as modified by Lin, Rubinsztajn, and Lin’206 does not specifically disclose further comprising: a top redistribution layer disposed above the fan-out package structure and electrically connected to a top of the first die; and a second die disposed above the top redistribution layer.
(Figs. 13-16, 24 and associated text) discloses further comprising: a top redistribution layer (item 1108) disposed above the fan-out package structure and electrically connected to a top of the first die (item 1112); and a second die (items 1102, 1104) disposed above the top redistribution layer (item 1112).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Yu as modified by Lin with the teachings of Yu’984 for the purpose of chip/package density.
	It would have been obvious to modify the invention to include a top redistribution layer and second die, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	In regards to claim 8, Yu’984 (Figs. 13-16, 24 and associated text) discloses first metal pads (shown but not labeled) disposed on a bottom of the second die (items 1102, 1104); second metal pads disposed on a top of the top redistribution layer (item 1108); and micro solder bumps jointing the first metal pads to the second metal pads, respectively.
	In regards to claim 9, Yu’984 (Figs. 13-16, 24 and associated text) discloses a bottom redistribution layer (item 1114) disposed under the fan-out package structure; and through-package interconnections (item 1116) embedded in the fan-out package structure to electrically connect the top redistribution layer (item 1108) to the bottom redistribution layer (item 1114).
	In regards to claim 10, Yu’984 (Figs. 13-16, 24 and associated text) discloses a top redistribution layer (item 1108) disposed above the fan-out package structure; a bottom (item 11014) disposed under the fan-out package structure; and through-package interconnections (item 1116) embedded in the fan-out package structure to electrically connect the top redistribution layer (item 1108) to the bottom redistribution layer (item 1114).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        May 5, 2021